PD-0877-15
                                                            COURT OF CRIMINAL APPEALS
                                                                            AUSTIN, TEXAS
                                                          Transmitted 8/20/2015 10:25:16 AM
                                                             Accepted 8/20/2015 2:24:15 PM
                                                                             ABEL ACOSTA
                                   NO. PD-0877-15                                    CLERK



                     COURT OF CRIMINALS APPEALS
                               AUSTIN


EX PARTE JOSÉ RICKY ESPINOZA



              APPELLANT’S SECOND UNOPPOSED
           MOTION TO EXTEND TIME TO FILE PETITION

       Now comes José Ricky Espinoza, appellant in the above styled and

numbered cause, and moves this Court to grant an extension of time to

file a Petition for Discretionary Review. This motion is made according

to Rules 38.6 and 10.5(b) of the Texas Rules of Appellate Procedure and

for good cause appellant shows the Court the following:

                                          I.

       The Appellant is not currently incarcerated.



                                          II.

       This case is on appeal from the Parker County Court which denied

Appellant habeas relief on April 30, 2015.


Appellant’s Second Motion for Extension               August 20, 2015      1
                                          III.

       This case was styled “Ex Parte Angel Ricky Espinoza A/K/A José

Ricky Angel Espinoza” in the Second Court of Appeals, Appellate Cause

No. 02-15-00074-CR.

       Judgment was issued in this matter without briefing on April 30,

2015 after the case was immediately set for review by a panel of the

appellate court. Appellant’s Motion for Rehearing was filed May 28 and

disposed of on June 18, 2015. Appellant’s deadline to file a Petition for

Discretionary review is July 20, 2015.



                                          IV.

       Appellant requests a one (1) day extension to file his petition.

This will extend the filing date until Thursday, August 20, 2015.



                                          V.

       Appellant relies on the following facts as good cause for the

requested extension:

       The Petition for Discretionary Review in this matter was timely


Appellant’s Second Motion for Extension                                2
filed with the Second Court of Appeals. Appellant seeks leave to refile

with the Court of Criminal Appeals.

                                          VI.

       No previous requests for extension of time to file have been sought

or granted.



                             PRAYER FOR RELIEF

       WHEREFORE, PREMISES CONSIDERED, Appellant makes

this prayer for extension that the Court grant a one (a) day extension of

time until August 20, 2015, and avers that this request is not done

merely for delay, but that justice may be done and, toward that end,

that an informed and concise petition may be filed with this Court.

                                           Respectfully, submitted,

                                           Todd Greenwood
                                           Attorney at Law
                                           900 Eighth. Street
                                           Suite 716
                                           Wichita Falls, Texas 76301
                                           Tel./Fax: (940) 689-0707


                                           [/s] Todd Greenwood
                                           Todd Greenwood
                                           State Bar No. 24048111
Appellant’s Second Motion for Extension                                 3
                     CERTIFICATE OF CONFERENCE

      Prior to the filing of this motion, I made several attempts to confer
with Natalie Barrett, the Parker County Assistant Attorney assigned to
this case. I emailed this request to her office and received no objection
to the extension.


                                          [/s] Todd Greenwood
                                          Todd Greenwood


                         CERTIFICATE OF SERVICE

     I hereby certify that the above and foregoing was emailed to the
Parker County Attorney’s Office, 1112 Santa Fe Drive, Weatherford,
Texas 76087 on the 20th day of August 2015 and to the State
Prosecuting Attorney at P.O. Box 13046, Austin, Texas 78711-3046.

                                          [/s] Todd Greenwood
                                          Todd Greenwood




Appellant’s Second Motion for Extension                              3